ACCEPTED
                                                                                        03-15-00057-CR
                                                                                                4667142
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   3/27/2015 9:38:34 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                      IN THE THIRD COURT OF APPEALS
                              AT AUSTIN TEXAS
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
VINCENT ALONZO CORSON,                   §                            AUSTIN, TEXAS
            Appellant                    §                        3/27/2015 9:38:34 AM
                                         §                          JEFFREY D. KYLE
                                         §        CAUSE NO.               Clerk
                                                              03-15-00057-CR
                                         §
V.                                       §        TRIAL COURT NO. 72,780
                                  §
                                         §
                                         §
THE STATE OF TEXAS,                      §
              Appellee                   §


                            MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

      NOW COMES Erika Copeland, PO Box 399, Cedar Park, Texas 78613,

appellate attorney for Vincent Alonzo Corson, and respectfully moves this

Honorable Court to allow said attorney to withdraw as attorney of record in this

matter, terminating his representation of the above referenced appellant and for

good cause would respectfully show this Honorable Court as follows:

                                             I.

      Contemporaneous with the filing of this Motion to Withdraw, counsel has

filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Corson to

file a pro se response brief, if he so desires.
                                        II.

                                Pending Deadlines

      Appellant’s brief is due April 19, 2015.

                                        III.

                  Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in this

cause, and has filed same with this Court.          Counsel previously prepared

Appellant’s Notice of Appeal, Request for Reporter’s Record and Designations of

Clerk’s Record.

                                        IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                             Vincent Alonzo Corson
                              TDCJ No. 01973705
                             Gurney Transfer Facility
                                 1385 FM 3328
                              Palestine, TX 75803

                                         V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this Defendant in this matter.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Pho: 512.897.8126
                                      Fax: 512.215.8114
                                      Email: tcopeland14@yahoo.com

                                      /s/ Erika Copeland
                                          Erika Copeland
                                          State Bar No. 04801500
                                          Attorney for Appellant


                   CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9

      This is to certify that on March 26 2015, a true and correct copy of the above
and foregoing document was served on Bob Odom, Assistant District Attorney of
Bell County, appellate attorney for appellee, the State of Texas, PO Box 540,
Belton, Texas 76513 and Vincent Alonzo Corson, TDCJ No. 01973705, Gurney
Transfer Facility, 1385 FM 3328, Palestine, Texas 75803, in accordance with the
Texas Rules of Appellate Procedure, and that motion for withdrawal is in
compliance with Rule 9 of the Texas Rules of Appellate Procedure and that portion
which must be included under Rule 9.4(i)(1) contains 445 words.

                                             /s/ Erika Copeland
                                                 Erika Copeland
                                                                                               ACCEPTED
                                                                                          03-15-00054-CR
                                                                                                 4677721
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/27/2015 3:24:31 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
              CAUSE NOS. 03-15-00054-CR; 03-15-00055-CR;

                    03-15-00056-CR and 03-15-00057-CR


VINCENT ALONZO CORSON                   §      IN THE COURT OF APPEALS

V.                                      §      THIRD JUDICIAL DISTRICT

THE STATE OF TEXAS                      §      SITTING AT AUSTIN, TEXAS


                          CERTIFICATE OF COUNSEL


        In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Erika Copeland, court-appointed counsel for appellant, Vincent Alonzo

Corson, in the above-referenced appeals, do hereby verify, in writing, to the Court

that I have, in each of the above-referenced causes:



     1. notified appellant that I filed a motion to withdraw as counsel with an
        accompanying Anders brief, and provided a copy of each to appellant;

     2. informed appellant of his right to file a pro se responses identifying what he
        believes to be meritorious grounds to be raised in his appeals, should he so
        desire;

     3. advised appellant of his right to review the appellate records, should he wish
        to do so, preparatory to filing those responses;

     4. explained the process for obtaining the appellate records, provided a Motion
        for Pro Se Access to the Appellate Record lacking only appellant’s signature
        and the date, and provided the mailing address for this Court; and
5. informed appellant of his right to seek discretionary review pro se should
   this Court declare his appeals frivolous.


                                        Respectfully submitted,

                                        /s/ Erika Copeland
                                            Erika Copeland

                                        Attorney for Appellant